EXHIBIT 10.64.c

EXECUTION VERSION

THIRD AMENDMENT TO

FORBEARANCE AGREEMENT

This THIRD AMENDMENT TO FORBEARANCE AGREEMENT TO CREDIT AGREEMENT (this “Third
Amendment”) is entered into as of December 16, 2008, by and among MAGNACHIP
SEMICONDUCTOR S.A., a société anonyme, organized and existing under the laws of
the Grand Duchy of Luxembourg, having its registered office at 10, rue de
Vianden, L-2680 Luxembourg, Grand Duchy of Luxembourg, registered with the
Luxembourg Register of commerce and companies under the number B 97,483
(“MagnaChip S.A.”), MAGNACHIP SEMICONDUCTOR FINANCE COMPANY, a Delaware
corporation (“MagnaChip Finance” and collectively with MagnaChip S.A.,
“Borrowers”), MAGNACHIP SEMICONDUCTOR LLC, a Delaware limited liability company
(“Holdings”), the Subsidiary Guarantors listed on the signature pages hereto
(such term and each other capitalized term used but not defined herein having
the meaning given to it in Section 1) (together with the Borrowers and Holdings,
the “Loan Parties”), the financial institutions party hereto as Lenders under
the Credit Agreement (as hereinafter defined) (collectively, the “Lenders”), and
UBS AG, STAMFORD BRANCH (the “Agent”), as Administrative Agent and Collateral
Agent, and is made with reference to that certain FORBEARANCE AGREEMENT TO
CREDIT AGREEMENT, dated as of November 14, 2008 (the “Original Forbearance
Agreement”), LIMITED WAIVER AND AMENDMENT TO FORBEARANCE AGREEMENT, dated as of
December 3, 2008 (“Forbearance Agreement First Amendment”), and SECOND AMENDMENT
TO FORBEARANCE AGREEMENT, dated as of December 10, 2008 (“Forbearance Agreement
Second Amendment” and, together with the Original Forbearance Agreement and the
Forbearance Agreement First Amendment, in each case as amended, restated,
supplemented or otherwise modified from time to time, collectively the
“Forbearance Agreement”), by and among the Loan Parties, the Lenders signatory
thereto and Agent.

RECITALS

A. As of the date hereof, the Events of Default identified in clauses (2) and
(3) under “Anticipated Defaults” on Annex I hereto have occurred and are
continuing (the “Additional Specified Defaults”).

B. Borrowers have requested that the Agent and the Lenders (sometimes referred
to herein individually as a “Lender Party,” and collectively as the “Lender
Parties”) agree to modify certain provisions of the Forbearance Agreement as
provided for herein in connection with such Additional Specified Defaults.

C. Subject to the terms and conditions set forth herein, the Lender Parties have
agreed to amend the Forbearance Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1



--------------------------------------------------------------------------------

SECTION 1. Definitions.

(a) As used herein, including the preamble and the recitals hereto, the
following terms shall have the respective meanings set forth below:

“Additional Specified Defaults” shall have the meaning assigned to such term in
the recitals hereto.

“Agent” shall have the meaning assigned to such term in the preamble hereto.

“Borrowers” shall have the meaning assigned to such term in the preamble hereto.

“Forbearance Agreement” shall have the meaning assigned to such term in the
preamble hereto.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Lender Party” or “Lender Parties” shall have the meaning assigned to such term
in the recitals hereto.

“Lenders” shall have the meaning assigned to such term in the preamble hereto.

“Loan Parties” shall have the meaning assigned to such term in the preamble
hereto.

“Signing Lenders” shall mean the Lenders that have executed this Third Amendment
on or before the Third Amendment Effective Date.

“Third Amendment Effective Date” shall mean the date on which all conditions
precedent set forth in Section 11 shall have been met or waived by the Agent, in
either case as determined by the Agent in its sole discretion.

(b) Unless otherwise defined above or elsewhere in this Third Amendment,
capitalized terms used herein shall have the meanings ascribed to them in the
Forbearance Agreement.

SECTION 2. Amendments to Forbearance Agreement.

Exhibit A to the Forbearance Agreement is hereby replaced in its entirety with
the amended Exhibit A attached hereto as Annex I.

SECTION 3. Representations, Warranties and Covenants of Borrowers and Other Loan
Parties. To induce Agent and Signing Lenders to execute and deliver this Third
Amendment, each of Borrowers and other Loan Parties represents, warrants and
covenants that:

(a) The execution, delivery and performance by Borrowers and the other Loan
Parties of this Third Amendment and all documents and instruments delivered in
connection herewith and the Forbearance Agreement and all other Loan Documents
have been duly authorized by such Loan Parties’ respective Boards of Directors,
and this Third Amendment and all documents and instruments delivered in
connection herewith and the Forbearance Agreement and all other Loan Documents
are legal, valid and binding obligations of such Loan Parties enforceable
against such Loan Parties in accordance with their respective terms, except as
the enforcement thereof may be subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law);

(b) Except with respect to the Current Forbearance Defaults, the Specified
Defaults and the Additional Specified Defaults, each of the representations and
warranties contained in the Forbearance Agreement and the other Loan Documents
is true and correct on and as of the date hereof as if made on

 

2



--------------------------------------------------------------------------------

the date hereof, except to the extent that such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date, and each of the
agreements and covenants in the Forbearance Agreement and the other Loan
Documents is hereby reaffirmed with the same force and effect as if each were
separately stated herein and made as of the date hereof;

(c) Neither the execution, delivery and performance of this Third Amendment and
all documents and instruments delivered in connection herewith nor the
consummation of the transactions contemplated hereby or thereby does or shall
contravene, result in a breach of, or violate (i) any provision of Borrowers’ or
any other Loan Party’s corporate charter, bylaws, operating agreement, or other
governing documents, (ii) any law or regulation, or any order or decree of any
court or government instrumentality, or (iii) any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which Borrowers or any other Loan
Party is a party or by which Borrowers or any other Loan Party or any of their
respective property is bound; and

(d) As of the date hereof, except for the Current Forbearance Defaults, the
Specified Defaults and the Additional Specified Defaults, no Forbearance
Default, Default or Event of Default has occurred or is continuing under the
Forbearance Agreement or any other Loan Document.

SECTION 4. Reference to and Effect Upon the Forbearance Agreement.

(a) All terms, conditions, covenants, representations and warranties contained
in the Forbearance Agreement and the other Loan Documents, and all rights of the
Lender Parties and all of the Obligations, shall remain in full force and
effect. Each of Borrowers and the other Loan Parties hereby confirms that the
Forbearance Agreement and the other Loan Documents are in full force and effect
and that neither Borrowers nor any other Loan Party has any right of setoff,
recoupment or other offset or any defense, claim or counterclaim with respect to
any of the Obligations, the Forbearance Agreement or any other Loan Document.

(b) The execution, delivery and effectiveness of this Third Amendment shall not
directly or indirectly (i) create any obligation to make any further Loans or
other Credit Extensions or to continue to defer any enforcement action after the
occurrence of any Default or Event of Default (including, without limitation,
any Forbearance Default) other than the Current Forbearance Defaults, the
Specified Defaults and the Additional Specified Defaults, (ii) constitute a
consent or waiver of any past, present or future violations of any provisions of
the Forbearance Agreement or any other Loan Documents, (iii) except as expressly
set forth herein, amend, modify or operate as a waiver of any provision of the
Forbearance Agreement or any other Loan Documents or any right, power or remedy
of any Lender Party, or (iv) constitute a consent to any merger or other
transaction or to any sale, restructuring or refinancing transaction. Except as
expressly set forth herein, each Lender Party reserves all of its rights,
powers, and remedies under the Forbearance Agreement, the other Loan Documents
and applicable law. All of the provisions of the Forbearance Agreement and the
other Loan Documents, including, without limitation, the time of the essence
provisions, are hereby reiterated, and if ever waived, are hereby reinstated.

(c) From and after the Third Amendment Effective Date, each reference in the
Forbearance Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import referring to the Forbearance Agreement, and each reference
in the Credit Agreement to other “Loan Documents”, “thereunder”, “thereof” or
words of like import referring to the Loan Documents shall mean and be a
reference to the Forbearance Agreement as amended by and in accordance with this
Third Amendment.

 

3



--------------------------------------------------------------------------------

SECTION 5. Governing Law; Consent to Jurisdiction and Venue. THIS THIRD
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO SUCH JURISDICTION’S CONFLICTS
OF LAWS PRINCIPLES. EACH BORROWER AND EACH LOAN PARTY CONSENTS AND AGREES THAT
THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY OR ALL OF THE LOAN PARTIES AND THE
LENDER PARTIES PERTAINING TO THIS THIRD AMENDMENT OR ANY MATTER ARISING OUT OF
OR OTHERWISE RELATING TO THIS THIRD AMENDMENT; PROVIDED, THAT THE PARTIES HERETO
ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE STATE OF NEW YORK AND PROVIDED FURTHER, THAT NOTHING IN
THIS THIRD AMENDMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE ANY LENDER PARTY
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO
COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL, OTHER COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE ANY JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF SUCH LENDER PARTY. EACH BORROWER AND EACH OTHER LOAN PARTY
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
SUIT COMMENCED IN ANY SUCH COURT, AND WAIVES ANY OBJECTION WHICH IT MAY HAVE
BASED ON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS,
AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY SUCH COURT. EACH BORROWER AND EACH OTHER LOAN PARTY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OR SUCH SUMMONS, COMPLAINTS AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH BORROWERS
OR SUCH OTHER LOAN PARTY AT THE ADDRESS SET FORTH IN SECTION 10.01 OF THE CREDIT
AGREEMENT. THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH LOAN PARTY’S ACTUAL RECEIPT THEREOF OR THREE (3) BUSINESS DAYS AFTER
DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE PRE-PAID.

SECTION 6. Construction This Third Amendment and all other agreements and
documents executed and/or delivered in connection herewith have been prepared
through the joint efforts of all of the parties hereto. Neither the provisions
of this Third Amendment or any such other agreements and documents nor any
alleged ambiguity therein shall be interpreted or resolved against any party on
the ground that such party or its counsel drafted this Third Amendment or such
other agreements and documents, or based on any other rule of strict
construction. Each of the parties hereto represents and declares that such party
has carefully read this Third Amendment and all other agreements and documents
executed in connection therewith, and that such party knows the contents thereof
and signs the same freely and voluntarily. The parties hereto acknowledge that
they have been represented by legal counsel of their own choosing in
negotiations for and preparation of this Third Amendment and all other
agreements and documents executed in connection herewith and that each of them
has read the same and had their contents fully explained by such counsel and is
fully aware of their contents and legal effect. If any matter is left to the
decision, right, requirement, request, determination, judgment, opinion,
approval, consent, waiver, satisfaction, acceptance, agreement, option or
discretion of one or more Lender Parties or their respective employees, counsel,
or agents in the Credit Agreement or any other Loan Documents, such action shall
be deemed to be exercisable by such Lender Parties or such other Person in its
sole and absolute discretion and according to standards established in its sole
and absolute discretion. Without limiting the generality of the foregoing,
“option” and “discretion” shall be implied by the use of the words “if” and
“may.”

 

4



--------------------------------------------------------------------------------

SECTION 7. Counterparts. This Third Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart. Any party hereto may execute
and deliver a counterpart of this Third Amendment by delivering by facsimile or
other electronic transmission a signature page of this Third Amendment signed by
such party, and any such facsimile or other electronic signature shall be
treated in all respects as having the same effect as an original signature. Any
party delivering by facsimile or other electronic transmission a counterpart
executed by it shall promptly thereafter also deliver a manually signed
counterpart of this Third Amendment.

SECTION 8. Time of Essence. Time is of the essence in the performance of each of
the obligations of Borrowers and the other Loan Parties hereunder and with
respect to all conditions to be satisfied by such parties.

SECTION 9. Section Headings. Section headings in this Third Amendment are
included herein for convenience of reference only and shall not constitute part
of this Third Amendment for any other purpose.

SECTION 10. Third Amendment Effectiveness. This Third Amendment shall become
effective at the time (the “Third Amendment Effective Date”) that all of the
following conditions precedent have been met (or waived) as determined by Agent
in its sole discretion:

(a) Execution. Agent shall have received duly executed signature pages to this
Third Amendment signed by Agent, Required Lenders, Borrowers and the other Loan
Parties.

(b) Necessary Consents. Each Loan Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Third Amendment.

(c) Representations and Warranties. The representations and warranties contained
herein shall be true and correct, and no Forbearance Default, Default, Event of
Default or event which with notice, the passage of time or both would constitute
a Forbearance Default and/or an Event of Default, other than the Current
Forbearance Defaults, the Specified Defaults and the Additional Specified
Defaults, shall exist on the date hereof or on the Third Amendment Effective
Date.

SECTION 11. Waivers by Borrowers and other Loan Parties.

(a) Waiver of Jury Trial Right And Other Matters. EACH BORROWER AND EACH OTHER
LOAN PARTY HEREBY WAIVES (i) THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS THIRD
AMENDMENT, THE CREDIT AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS, THE COLLATERAL OR THE OTHER COLLATERAL; (ii) PRESENTMENT, DEMAND
AND PROTEST, AND NOTICE OF PRESENTMENT, PROTEST, DEFAULT, NONPAYMENT, MATURITY,
RELEASE WITH RESPECT TO ALL OR ANY PART OF THE OBLIGATIONS OR ANY COMMERCIAL
PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND
GUARANTIES AT ANY TIME HELD BY ANY LENDER PARTY ON WHICH EITHER BORROWER OR ANY
OTHER LOAN PARTY MAY IN ANY WAY BE LIABLE AND HEREBY RATIFIES AND CONFIRMS
WHATEVER SUCH LENDER PARTY MAY DO IN THIS REGARD; (iii) NOTICE PRIOR TO TAKING
POSSESSION OR

 

5



--------------------------------------------------------------------------------

CONTROL OF THE COLLATERAL, THE OTHER COLLATERAL OR ANY BOND OR SECURITY WHICH
MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING ANY LENDER PARTY TO EXERCISE
ANY OF THEIR RESPECTIVE RIGHTS AND REMEDIES; (iv) THE BENEFIT OF ALL VALUATION,
APPRAISEMENT AND EXEMPTION LAWS AND ALL RIGHTS WAIVABLE UNDER ARTICLE 9 OF THE
UNIFORM COMMERCIAL CODE; (v) ANY RIGHT BORROWERS OR ANY OTHER LOAN PARTY MAY
HAVE UPON PAYMENT IN FULL OF THE OBLIGATIONS TO REQUIRE ANY LENDER PARTY TO
TERMINATE ITS SECURITY INTEREST IN THE COLLATERAL, OTHER COLLATERAL OR IN ANY
OTHER PROPERTY OF BORROWERS OR ANY OTHER LOAN PARTY UNTIL TERMINATION OF THE
CREDIT AGREEMENT IN ACCORDANCE WITH ITS TERMS AND THE EXECUTION BY BORROWERS,
AND BY ANY PERSON WHO PROVIDES FUNDS TO BORROWERS WHICH ARE USED IN WHOLE OR IN
PART TO SATISFY THE OBLIGATIONS, OF AN AGREEMENT INDEMNIFYING ANY OR ALL OF THE
LENDER PARTIES FROM ANY LOSS OR DAMAGE ANY SUCH PARTY MAY INCUR AS THE RESULT OF
DISHONORED CHECKS OR OTHER ITEMS OF PAYMENT RECEIVED BY SUCH LENDER PARTY FROM
BORROWERS, OR ANY ACCOUNT DEBTOR AND APPLIED TO THE OBLIGATIONS AND RELEASING
AND INDEMNIFYING, IN THE SAME MANNER AS DESCRIBED IN SECTION 5 OF THE
FORBEARANCE AGREEMENT, THE RELEASEES FROM ALL CLAIMS ARISING ON OR BEFORE THE
DATE OF SUCH TERMINATION STATEMENT; AND (vi) NOTICE OF ACCEPTANCE HEREOF, AND
EACH BORROWER AND EACH OTHER LOAN PARTY ACKNOWLEDGES THAT THE FOREGOING WAIVERS
ARE A MATERIAL INDUCEMENT TO AGENT’S AND SIGNING LENDER’S ENTERING INTO THIS
THIRD AMENDMENT AND THAT SUCH PARTIES ARE RELYING UPON THE FOREGOING WAIVERS IN
THEIR FUTURE DEALINGS WITH BORROWERS AND THE OTHER LOAN PARTIES. BORROWERS AND
THE OTHER LOAN PARTIES EACH WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE
FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY
WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, THIS THIRD AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

SECTION 12. Assignments; No Third Party Beneficiaries. This Third Amendment
shall be binding upon and inure to the benefit of Borrowers, the other Loan
Parties, the Lender Parties and their respective successors and assigns;
provided, that neither Borrower nor any other Loan Party shall be entitled to
delegate any of its duties hereunder and shall not assign any of its rights or
remedies set forth in this Third Amendment without the prior written consent of
Agent in its sole discretion. No Person other than the parties hereto, and in
the case of Section 5 of the Forbearance Agreement, the Releasees, shall have
any rights hereunder or be entitled to rely on this Third Amendment and all
third-party beneficiary rights (other than the rights of the Releasees under
Section 5 of the Forbearance Agreement) are hereby expressly disclaimed.

SECTION 13. Final Agreement. This Third Amendment, the Forbearance Agreement,
the other Loan Documents, and the other written agreements, instruments, and
documents entered into in connection therewith (collectively, the
“Borrowers/Lender Documents”) set forth in full the terms of agreement between
the parties hereto and thereto and are intended as the full, complete, and
exclusive contracts governing the relationship between such parties, superseding
all other discussions, promises, representations, warranties, agreements, and
understandings between the parties with respect thereto. No term of the
Borrowers/Lender Documents may be modified or amended, nor may any rights
thereunder be waived, except in a writing signed by the party against whom
enforcement of the modification, amendment, or waiver is sought (provided that
the Loan Documents may be amended as provided in Section 10.02 of the Credit
Agreement). Any waiver of any condition in, or breach of, any of the foregoing
in a particular instance shall not operate as a waiver of other or subsequent
conditions or breaches of the same or a different kind. Agent’s or any Lender’s
exercise or failure to exercise any rights or remedies under any of the
foregoing in a particular instance shall not operate as a waiver of its right to
exercise the same or different rights and remedies in any other instances. There
are no oral agreements among the parties hereto.

[Signature pages to follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Third Amendment has been executed by the parties hereto
as of the date first written above.

 

MAGNACHIP SEMICONDUCTOR S.A, a company organized under the laws of Luxembourg,
as Borrower     MAGNACHIP SEMICONDUCTOR LLC, a Delaware limited liability
company, as Holdings By:   /s/ John McFarland     By:   /s/ R.Krakauer Name:  
John McFarland     Name:   R.Krakauer Title:   Director     Title:   President
MAGNACHIP SEMICONDUCTOR FINANCE COMPANY, a Delaware limited liability company,
as Borrower     By:   /s/ R.Krakauer       Name:   R.Krakauer       Title:      
   

SIGNATURE PAGE TO THIRD AMENDMENT



--------------------------------------------------------------------------------

MAGNACHIP SEMICONDUCTOR, INC., a Delaware corporation, as Subsidiary Guarantor  
  MAGNACHIP SEMICONDUCTOR SA HOLDINGS LLC, a Delaware limited liability company,
as Subsidiary Guarantor By:   /s/ R.Krakauer     By:   /s/ R.Krakauer Name:  
R.Krakauer     Name:   R.Krakauer Title:         Title:     MAGNACHIP
SEMICONDUCTOR LIMITED, a company incorporated in England and Wales with
registered number 05232381, as Subsidiary Guarantor     MAGNACHIP SEMICONDUCTOR,
INC., a company organized under the laws of Japan, as Subsidiary Guarantor By:  
/s/ R.Krakauer     By:   /s/ R.Krakauer Name:   R.Krakauer     Name:  
R.Krakauer Title:         Title:     MAGNACHIP SEMICONDUCTOR, LTD., a company
organized under the laws of Taiwan, as Subsidiary Guarantor     MAGNACHIP
SEMICONDUCTOR B.V., a company organized under the laws of Netherlands, as
Subsidiary Guarantor By:   /s/ R.Krakauer     By:   /s/ R.Krakauer Name:  
R.Krakauer     Name:   R.Krakauer Title:         Title:     MAGNACHIP
SEMICONDUCTOR HOLDING COMPANY LIMITED, a company organized under the laws of
British Virgin Islands, as Subsidiary Guarantor     MAGNACHIP SEMICONDUCTOR,
LTD., a company organized under the laws of Korea, as Subsidiary Guarantor By:  
/s/ John McFarland     By:   /s/ R.Krakauer Name:   John McFarland     Name:  
R.Krakauer Title:   Director     Title:    

SIGNATURE PAGE TO THIRD AMENDMENT

 



--------------------------------------------------------------------------------

MAGNACHIP SEMICONDUCTOR LIMITED, a company organized under the laws of Hong
Kong, as Subsidiary Guarantor     By:   /s/ R.Krakauer       Name:   R.Krakauer
      Title:          

SIGNATURE PAGE TO THIRD AMENDMENT



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Agent By:   /s/ Mary E. Evans Name:   Mary E. Evans
Title:   Associate Director By:   /s/ Irja R. Otsa Name:   Irja R. Otsa Title:  
Associate Director

SIGNATURE PAGE TO THIRD AMENDMENT



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender By:   /s/ Mary E. Evans Name:   Mary E. Evans
Title:   Associate Director By:   /s/ Irja R. Otsa Name:   Irja R. Otsa Title:  
Associate Director

SIGNATURE PAGE TO THIRD AMENDMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK N.A., as a Lender By:   /s/ William Austin Name:   William
Austin Title:   Executive Director

SIGNATURE PAGE TO THIRD AMENDMENT

 



--------------------------------------------------------------------------------

KOREA EXCHANGE BANK, as a Lender By:   /s/ Il-Won Joo Name:   Il-Won Joo Title:
  Senior Relationship Manager

SIGNATURE PAGE TO THIRD AMENDMENT



--------------------------------------------------------------------------------

Annex I

EXHIBIT A (Specified Defaults)

 

I. Current Default

 

  1. The Event of Default pursuant to Section 8.01(d) of the Credit Agreement,
as a result of the Borrowers’ failure to meet the Minimum Consolidated EBITDA
covenant set forth in Section 6.10(e) of the Credit Agreement for the period
ending October 31, 2008.

 

II. Anticipated Default

 

  1. The Event of Default pursuant to Section 8.01(d) of the Credit Agreement,
as a result of the Borrowers’ failure to meet the Minimum Consolidated EBITDA
covenant set forth in Section 6.10(e) of the Credit Agreement for the period
ending November 30, 2008.

 

  2. The Event of Default pursuant to Section 8.01(f) of the Credit Agreement,
as a result of the Borrowers’ failure to make the interest payment required to
be made on December 15, 2008 under the Senior Secured Notes.

 

  3. The Event of Default pursuant to Section 8.01(f) of the Credit Agreement,
as a result of the Borrowers’ failure to make the interest payment required to
be made on December 15, 2008 under the Senior Subordinated Notes.